Citation Nr: 1416944	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-40 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbosacral strain with traumatic arthritis, currently evaluated as 20 percent.

2.  Entitlement to an increased rating for service-connected right knee injury with traumatic arthritis, currently evaluated as 10 percent.

3.  Entitlement to an increased rating for service-connected left knee injury with traumatic arthritis, currently evaluated as 10 percent.

4.  Entitlement to service-connection for bilateral flat feet and rheumatoid arthritic changes of both feet (also claimed as leg pain), to include secondary to service-connected right and left knee conditions and lumbosacral stain...

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


(CONTINUED ON NEXT PAGE)

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1969 to April 1973 and March 1977 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO denied entitlement to a higher rating for service-connected lumbosacral strain with traumatic arthritis, currently evaluated as 20 percent; service-connected right knee injury with traumatic arthritis, currently evaluated as 10 percent; and service-connected left knee injury with traumatic arthritis, currently evaluated as 10 percent; and denied entitlement to service-connection for bilateral flat feet and rheumatoid arthritic changes of both feet.

The Veteran testified before the undersigned Veterans Law Judge via Video Conference in May 2013.  A transcript of that hearing has been prepared and associated with the Veteran's electronic (Virtual VA) file.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  Except for the May 2013 hearing transcript, a review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

During the May 2013 hearing, the Veteran asserted, in essence, that he was unable to work as a result of symptoms associated with service-connected disabilities of the knees and back.  In light of the Veteran's testimony, the Board has expanded the appeal to include the matter of his entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (if, in connection with making a claim for the highest rating possible for a disability, a claimant submits evidence of a medical disability, and evidence of unemployability, the matter of the claimant's entitlement to a TDIU is considered a component of the claim for a higher rating).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the outset, the Board finds that it is unclear whether the Veteran currently has representation.  At the Board hearing, the Veteran was represented by the Pennsylvania Department of Military and Veterans Affairs.  The power of attorney was revoked and there is currently no 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) contained in the claim file for such representation.  In light of the need to remand, as will be discussed below, the RO should contact the Veteran and clarify whether who, if anyone, he wishes to represent him in this appeal.

During the Veteran's video hearing, his representative asserted that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) based on his knees and back and disabilities.  The Veteran's claims file contains an award letter from the SSA, with a disability onset date of September 24, 2007.  Although the basis of the award is not clear from the award letter, it appears likely from the representative's statements that it was based, at least in part, on the Veteran's disabilities of his back and knees.  Furthermore, because the Veteran claims that his bilateral feet conditions and individual unemployability are caused, in part, by his service-connected knee and back conditions, the SSA records could contain information pertinent to all the issues currently on appeal.  Therefore, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran was afforded his most recent VA examination in February 2013 to determine the nature and severity of both his knees and back disabilities and their impact on his individual unemployability.  In a May 2013 hearing, the Veteran testified that he underwent a total knee replacement in January 2013 by Dr. Lee at Presbyterian hospital, a subdivision of University of Pennsylvania Medicine.   He also testified that the surgery left a 7-8 inch scar.  The Veteran asserted that his left knee and back have become worse and has been treated over the past year at Geisinger Health System.  Furthermore, the February 2013 examiner noted that the Veteran was scheduled for a right knee replacement, but did not indicate that the Veteran had undergone the surgery in January 2013.  In light of the above, the Board interprets the Veteran's May 2013 testimony as an assertion that his service-connected knees and back conditions have worsened since his last VA examination.  Therefore, the Veteran should be afforded another VA examination to determine the severity of the Veteran's service-connected knees and back disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that the Veteran testified that he has two scars as a result of surgeries for his service-connected condition.  He testified that his first scar was a result of surgery for sciatic nerve pain.  The second scar was a result of his January 2013 knee replacement.  Therefore, a remand is necessary to afford the Veteran a VA examination that addresses the severity of the Veteran's scars.

The Veteran also testified at the May 2013 Board hearing that he experiences numbness and tingling in his back that would travel down to his legs and feet.  He further opined that he was going to seek treatment for his feet with a neurologist at the University of Pennsylvania Hospital in August 2013.  Therefore, the Board finds that a remand is necessary in order to obtain the University of Pennsylvania Hospital records and afford the Veteran a neurological exam to determine whether a separate rating for neurological abnormalities related to the Veteran's service-connected back and knees disabilities is warranted. 

During the May 2013 Board hearing, the Veteran testified that his knees and back disabilities, which are currently service-connected, prevent him from currently working.  As explained in the Introduction, the Board finds that his testimony raises a Rice-type TDIU claim properly under the Board's jurisdiction.  See Rice, supra.

The Board acknowledges that if a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), VA must consider whether an extraschedular rating may be assigned if it is shown that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In support of his claim, the Veteran submitted two letters from a private physician, dated in October 2010 and January 2011, which states, "He [the Veteran] has advanced osteoarthritis of the knees that prevents him from sitting, standing or walking for any length of time due to joint pain and stiffness.  He also has severe chronic low back pain due to osteoarthritis of the lumbar spine with lumbar spinal stenosis, which further limits his ability to work in any capacity."  The February 2013 examiner stated that he could not opine as to how the Veteran's service-connected and nonservice-connected disabilities individually impact his ability to do a physical and sedentary occupation without resorting to speculation.  The Veteran was previously afforded a general VA examination in January 2010.  The January 2010 examiner stated that the Veteran was unemployed since September 2007 due to his service-connected knee conditions but that his stroke, which is not service-connected, further limits his ability to work.  Neither the February 2013 nor the January 2010 examiner stated within their rationales that they considered the private physician's statements when providing their opinions.  Furthermore, as previously mentioned, the Veteran has asserted that his service-connected conditions have worsened since his last exam.  In light of the above, the Board finds that the Veteran should be afforded appropriate VA examinations to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Furthermore, the Board finds it necessary that a different examiner, other than the February 2013 examiner, be scheduled to conduct the Veteran's examination upon remand.  During the February 2013 VA examination, the examiner noted that the claims file was not tabbed and that he did not know the purpose of the February 2013 examination.  According to the Veteran's May 2013 hearing testimony, the examiner stated that because the records were not "annotated," the examiner "didn't have the time to go through them all." Given the February 2013 examiner's statements, it is not clear whether he thoroughly reviewed all of the medical evidence when he provided his opinion.  Therefore, when scheduling an examination, a different examiner should be selected to conduct the Veteran's VA examination upon remand. 

Finally, a review of the claims file reveals that there may be missing treatment records.  The Veteran testified that he underwent his total right knee replacement and sought treatment from Geisinger Health System, University of Pennsylvania Medicine, and Presbyterian Hospital.  However, up-to-date treatment records from these providers do not appear to be in the claims file.  Therefore, on remand, the Veteran should be given the opportunity to identify any healthcare providers who treated him for his bilateral feet conditions and service-connected knees and back conditions.

On Remand-following receipt of any SSA records, VA treatment records, and private treatment records and after affording the Veteran another VA examination with a new examiner-the RO/AMC should readjudicate the bilateral feet service-connection claim, the service-connected disability ratings claims, and then the TDIU claim.  When determining the Veteran's individual unemployability, the RO/AMC should consider the Veteran's education level.  In this regard, the Veteran testified that he reached the 12th grade, completed his GED, earned about 2 years of college credit while serving in the Air Force, and has no training for administrative work.  If the evidence indicates that the Veteran is unable to obtain substantial gainful employment due to his service-connected disabilities and his disability ratings do not meet the requirements under 38 C.F.R. § 4.16(a), the RO/AMC should refer the Veteran's TDIU claim to the Director of Compensation and Pension to determine if an extraschedular rating is warranted for TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he clarify whether he wishes to have representation in this appeal.  Provide him with appropriate documentation so as to allow him to select a service organization, agent, or private attorney.

2.  The Veteran should be given an opportunity to identify any healthcare providers who treated him for his bilateral feet conditions and service-connected right knee, left knee, and back conditions.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Ask the SSA to provide copies of any and all records pertaining to any decision to award or deny benefits, to include any medical records considered in making an award, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

4.  After the above has been completed, schedule the Veteran for appropriate examinations.  The selected examiners should be qualified physicians and should not be the VA examiner who conducted the February 2013 examination.  The claims file must be provided to the examiners for review.  The examiners should obtain a complete occupational history from the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examinations, the examiners should address the following:

(a)  Determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral foot condition is caused by or aggravated (permanently worsened) by any service-connected disability or his military service.

(b)  Evaluate the current nature and severity of the Veteran's service-connected lumbosacral strain with traumatic arthritis, right knee injury with traumatic arthritis, and left knee injury with traumatic arthritis.

(c)  Identify and evaluate the nature and severity of any neurological symptoms of the lower extremities and feet related to the Veteran's service-connected knees and back disabilities.  

(d)  Evaluate the severity of the Veteran's left knee scar and low-back scar under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

(e)  Discuss the effects of the Veteran's service-connected disabilities, alone or in combination, have on the Veteran's ability to secure and follow substantially gainful employment.  A complete work history and educational history must be reported.  The examiner must specifically comment on the private physicians letters, dated in October 2010 and January 2011, and the Veteran's level of education.  In this regard, the Veteran testified that he reached the 12th grade, completed his GED, completed about 2 years of college credit while serving in the Air Force, and has no training for administrative work.  

A complete rationale must be provided for any opinions expressed.

5.  Upon completion of the above, readjudicate the issues on appeal.  If warranted (the Veteran fails to meet the requirements of 38 C.F.R. § 4.16(a)), the AMC/RO should submit the issue of entitlement to a TDIU to the Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) only. An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


